On April 16, 2007, this court suspended respondent, Fred Joseph Burkholder, for an interim period pursuant to Gov.Bar R. V(5)(A)(4). On July 6, 2010, the Board of Commissioners on Grievances and Discipline submitted a notice pursuant to Gov.Bar R. V(5)(D)(l)(e) notifying this court that respondent no longer was in default of the child support order previously submitted to the court. Upon consideration thereof,
It is ordered by the court that pursuant to Gov.Bar R. V(5)(D)(1), respondent, Fred Joseph Burkholder, Attorney Registration No. 0014094, last known business address in Toledo, Ohio, is reinstated to the practice of law.
It is further ordered that pursuant to Gov.Bar R. V(5)(D)(2), reinstatement of respondent shall not *1553terminate any pending disciplinary proceedings against respondent.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.